FLYNN, J.,
dissenting. I respectfully disagree with and dissent from the majority’s decision automatically reversing the defendant’s conviction without a showing of harm to him.
“In its recent decision in Mickens v. Taylor, [535 U.S. 162, 166, 122 S. Ct. 1237, 152 L. Ed. 2d 291 (2002)], the *399United States Supreme Court reaffirmed the general rule that, in order to demonstrate a sixth amendment violation based on the trial court’s failure to inquire into a potential conflict of interest about which it knew or should have known, a defendant must establish that the conflict of interest adversely affected his counsel’s performance.” (Emphasis added.) State v. Parrott, 262 Conn. 276, 287, 811 A.2d 705 (2003). Ordinarily, this cannot be established by direct appeal, but only by way of habeas corpus. State v. Crespo, 246 Conn. 665, 687-88, 718 A.2d 925 (1998), cert. denied, 525 U.S. 1125, 119 S. Ct. 911, 142 L. Ed. 2d 909 (1999).
I concede that there is an exception to this general rule creating a presumption that harm occurred to the defendant. Compare Holloway v. Arkansas, 435 U.S. 475, 98 S. Ct. 1173, 55 L. Ed. 2d 426 (1978). However, that exception exists only in cases of dual representation by one attorney of more than one defendant in the same case. That did not occur. Accordingly, I do not agree that the Holloway exception should be allowed to subsume the general rule.
For that reason, I dissent.